In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 502-817; to the Court of Appeal, Fourth Circuit, No. 2012-K-0651.
Writ denied. In dismissing the jury after the state requested a stay following the granting of the defendant’s motion for mis*449trial, the trial court violated the mandatory provisions of La.C.Cr.P. art. 775.1. However, because we find the state is not prejudiced by the jury’s dismissal, and may re-try the defendant, we decline to order the jury re-seated.